     Case 2:20-cv-01116-JAM-EFB Document 9 Filed 08/28/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GRAME KALI KANONGATAA,                            No. 2:20-cv-1116-JAM-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    SCOTT JONES, et al.,
15                       Defendants.
16

17          Plaintiff, a county jail inmate proceeding without counsel in an action brought under 42

18   U.S.C. § 1983, seeks leave to proceed in forma pauperis. ECF No. 2.

19                                Application to Proceed in Forma Pauperis

20          Plaintiff’s application makes the showing required by 28 U.S.C. § 1915(a)(1) and (2).

21   Accordingly, by separate order, the court directs the agency having custody of plaintiff to collect

22   and forward the appropriate monthly payments for the filing fee as set forth in 28 U.S.C.

23   § 1915(b)(1) and (2).

24                                           Screening Standards

25          Federal courts must engage in a preliminary screening of cases in which prisoners seek

26   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

27   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion

28   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which
                                                        1
     Case 2:20-cv-01116-JAM-EFB Document 9 Filed 08/28/20 Page 2 of 5

 1   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such
 2   relief.” Id. § 1915A(b).
 3          A pro se plaintiff, like other litigants, must satisfy the pleading requirements of Rule 8(a)
 4   of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a complaint to include a short and
 5   plain statement of the claim showing that the pleader is entitled to relief, in order to give the
 6   defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
 7   Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41 (1957)).
 8   While the complaint must comply with the “short and plaint statement” requirements of Rule 8,
 9   its allegations must also include the specificity required by Twombly and Ashcroft v. Iqbal, 556
10   U.S. 662, 679 (2009).
11          To avoid dismissal for failure to state a claim a complaint must contain more than “naked
12   assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause of
13   action.” Twombly, 550 U.S. at 555-557. In other words, “[t]hreadbare recitals of the elements of
14   a cause of action, supported by mere conclusory statements do not suffice.” Iqbal, 556 U.S. at
15   678.
16          Furthermore, a claim upon which the court can grant relief must have facial plausibility.
17   Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual
18   content that allows the court to draw the reasonable inference that the defendant is liable for the
19   misconduct alleged.” Iqbal, 556 U.S. at 678. When considering whether a complaint states a
20   claim upon which relief can be granted, the court must accept the allegations as true, Erickson v.
21   Pardus, 551 U.S. 89 (2007), and construe the complaint in the light most favorable to the
22   plaintiff, see Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).
23                                              Screening Order
24          Plaintiff’s complaint alleges the following: On the evening of September 30, 2015, a fire
25   broke out on plaintiff’s property. ECF No. 1 at 1. Law enforcement arrived and discovered a
26   “butane honey oil” lab and a marijuana grow. Id. at 5-6. Plaintiff’s then brother-in-law took
27   responsibility for having caused the fire. Id. at 6. Child Protective Services took plaintiff’s son
28   and daughter into custody. Id. at 6. Plaintiff alleges that the social workers “kidnapped” his
                                                         2
     Case 2:20-cv-01116-JAM-EFB Document 9 Filed 08/28/20 Page 3 of 5

 1   children and that their reasons for denying him his parental rights were false. Id. at 8. He alleges
 2   further that false evidence was presented in court and he was denied his “constitutional rights.”
 3   Id. at 11. Plaintiff fathered another child, who was born on May 16, 2016. Id. at 12. That child
 4   was taken into the custody of Child Protective Services on May 17, 2016. Id. Plaintiff is
 5   currently confined to a county jail as a pretrial detainee. He challenges various conditions of his
 6   confinement, including the denial of medical cannabis and a lack of precautions to guard against
 7   the COVID-19 pandemic. Id. at 16-17.
 8          Plaintiff’s complaint cannot survive screening for two reasons. First, plaintiff cannot
 9   litigate the jail’s conditions of confinement and the termination of his parental rights in the same
10   action. The Federal Rules of Civil Procedure do not allow a claimant to raise unrelated claims
11   against different defendants in a single action. Instead, a plaintiff may add multiple parties where
12   the asserted right to relief arises out of the same transaction or occurrence and a common question
13   of law or fact will arise in the action. See Fed. R. Civ. P. 20(a)(2). Unrelated claims involving
14   different defendants must be brought in separate lawsuits. Second, the complaint lacks sufficient
15   allegations to state a section 1983 claim. To state such a claim, plaintiff must allege: (1) the
16   violation of a federal constitutional or statutory right; and (2) that the violation was committed by
17   a person acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988); Jones v.
18   Williams, 297 F.3d 930, 934 (9th Cir. 2002). As to the claims against the social workers, plaintiff
19   has not alleged that any one of them was a “state actor.” As to the claims regarding the
20   conditions of confinement at the jail, they are simply too vague and conclusory to support any
21   cognizable claim.
22                                              Leave to Amend
23          Plaintiff’s complaint is dismissed with leave to amend. If plaintiff chooses to file an
24   amended complaint it should observe the following:
25          Any amended complaint must identify as a defendant only persons who personally
26   participated in a substantial way in depriving him of a federal constitutional right. Johnson v.
27   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a
28   constitutional right if he does an act, participates in another’s act or omits to perform an act he is
                                                         3
     Case 2:20-cv-01116-JAM-EFB Document 9 Filed 08/28/20 Page 4 of 5

 1   legally required to do that causes the alleged deprivation). The complaint should also describe,
 2   in sufficient detail, how each defendant personally violated or participated in the violation of his
 3   rights. The court will not infer the existence of allegations that have not been explicitly set forth
 4   in the amended complaint.
 5          The amended complaint must contain a caption including the names of all defendants.
 6   Fed. R. Civ. P. 10(a).
 7          Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
 8   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).
 9          Any amended complaint must be written or typed so that it so that it is complete in itself
10   without reference to any earlier filed complaint.1 E.D. Cal. L.R. 220. This is because an
11   amended complaint supersedes any earlier filed complaint, and once an amended complaint is
12   filed, the earlier filed complaint no longer serves any function in the case. See Forsyth v.
13   Humana, 114 F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original,
14   the latter being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th
15   Cir. 1967)).
16          Finally, the court notes that any amended complaint should be as concise as possible in
17   fulfilling the above requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of
18   procedural or factual background which has no bearing on his legal claims.
19                                                Conclusion
20              Accordingly, IT IS HEREBY ORDERED that:
21              1.   Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED;
22              2.   Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
23                   in accordance with the notice to the Sacramento County Sheriff filed concurrently
24                   herewith;
25              3.   Plaintiff’s complaint (ECF No. 1) is DISMISSED with leave to amend within 30
26                   days from the date of service of this order; and
27
            1
               For this reason, plaintiff’s separately filed “amendments” to his complaint (ECF Nos. 5,
28   8) are disregarded.
                                                           4
     Case 2:20-cv-01116-JAM-EFB Document 9 Filed 08/28/20 Page 5 of 5

 1          4.   Failure to comply with this order may result in dismissal of this action for the
 2               reasons stated herein.
 3   DATED: August 28, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    5
